DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (USPPGPub N 20130014136, referred to as Bhatia), and further in view of Chung (USPN 10,334,303, referred to as Chung).
Regarding claims 1 and 10:
A method of interaction between a television and a mobile terminal, comprising:
Bhatia teaches a server acquiring a current program image and a positioning mark of a smart television, (Bhatia, the TV remote control component 415 may submit a channel selection event 416 to the ATMOS server 450, which may in turn query a media program database 419 for TV program information. For example, in one implementation, the ATMOS 
Bhatia teaches the server identifying the current program image to determine program information which is currently played by the smart television, (Bhatia, the user's selection of channel "CBS 105" may be transmitted to a ATMOS server, which may in turn automatically populate a message on social media, e.g., a Facebook status update showing the user "is watching The Big Bang Theory on CBS 135, [0038], Fig. 1B); 
Bhatia teaches the server sending the program information to a mobile terminal whose positioning mark matches the positioning mark of the smart television, (Bhatia, the ATMOS server sends program information 237b to the mobile terminal 233, [0110], Fig. 2A  wherein communication between the mobile device and a home TV set communicates through wireless connection (e.g., Bluetooth, WiFi, etc.), [0029] and the user mobile device may be enabled with an infrared remote control component (e.g., a plug-in 
Bhatia teaches the mobile terminal acquiring live broadcast or live broadcast comment related to the program currently played by the smart television from a mobile live broadcast platform based on the received program information, (Bhatia, ATMOS platform 105 may obtain data related to user interactive activities with regard to mobile ads, TV viewing, Internet 102, [0035], audience comments about their TV program (e.g., see FIG. 1D),  wherein the ATMOS server 220, upon receiving the user request, may generate a media analytics management panel user interface screen including a list of analytics options (e.g., see FIG. 8C) 610, and the user may submit media analytics parameters 613. For example, as shown in FIG. 58D, the ATMOS management panel may allow a user to select social media source (e.g., Facebook, Twitter, Google+, and/or the like), a time range, feedback activity type, and/or the like, [0194]-[0195]); 
when the positioning mark is an IP address, before the operation of the server sending the program information to a mobile terminal whose positioning mark matches the positioning mark of the smart television, the method of interaction between a television and a mobile terminal further comprising: 

Bhatia teaches the server judging whether the IP address of the mobile terminal is the same as the IP address of the smart television, [0105] generating a message to the ATMOS server wherein the host Ip and mobile IP/255,000.00.1 are the same, see table 7); 
Bhatia teaches if the IP address of the mobile terminal is the same as the IP address of the smart television, determining that the IP addresses of the mobile terminal and the smart television match, ( generating a message to the ATMOS server wherein the host IP and mobile IP/255,000.00.1 are matched, see table 7, [0062]); 
if the IP address of the mobile terminal is different from the IP address of the smart television, the method of interaction between a television and a mobile terminal further comprising: 
Bhatia does not specifically teach the server respectively acquiring position information of the mobile terminal and of the smart television. However, Chung teaches a proximity module of the mobile device may determine a range of the mobile device from the detected user receiving device and/or whether the mobile device is approaching the user receiving device and generates a second proximity signal, C21: L 52-65, Fig. 13); 

Chung teaches if the mobile terminal and the smart television are in the same position range, determining that the IP address of the mobile terminal matches with the IP address of the smart television, (Chung, IP signals may from the user receiving devices 30 is transmitted to the mobile device 31, C 6: L 10:18); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Chung with the teaching of determining the distance between the receiver and the mobile phone into the invention of Bhatia for the purpose of good quality signal on the mobile phone.
Bhatia teaches the program information comprising a program name, a channel name, and a channel mark of the television program, (Bhatia, Fig. 8A).
Regarding claim 2:

Regarding claims 3 and 11:
Bhatia teaches the method according to claim 2, wherein when the positioning mark is an IP address, before the operation of the server sending the program information to a mobile terminal whose positioning mark matches the positioning mark of the smart television, the method further comprises: the server acquiring the IP address of the mobile terminal; the server judging whether the IP address of the mobile terminal is the same as the IP address of the smart television; if the IP address of the mobile terminal is the same as the IP address of the smart television, determining that the IP addresses of the mobile terminal and the smart television match, (Bhatia, upon sending a request, the user device may submit the internal IP address (e.g., the IP address of the TiVo facility, a set-top box, etc.) to the ATMOS for registration 2155).
Regarding claims 4 and 12:

Regarding claims 5 and 13:
Bhatia teaches the method according to claim 2, wherein the program information comprises a program name, a channel name, and a channel mark of the television program, (Bhatia, Fig. 8A).
Regarding claims 6-9 and 14-17:


Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 20, 2021